 536DECISIONSOF NATIONALLABOR RELATIONS BOARDBeverly Farm Foundation,Incorporated and ServiceEmployees Union Local 50, affiliated with ServiceEmployees International Union,AFL-CIO. Cases14-CA-7893, 14-CA-8021, 14-CA-8472, 14-CA-8731, and 14-CA-8842June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING,JENKINS, AND PENELLOOn January 23, 1976, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, withthe following clarification, and to adopt his recom-mended Order, as modified herein.The allegations of the complaint involve conductwhich occurred before and other conduct which oc-curred after the enactment of P.L. 93-360, effectiveAugust 25, 1974, which broadened the coverage ofour Act over the health care industry. We agree withthe Administrative Law Judge that Respondent is anemployer within the meaning of the Act since theenactment of the health care amendments,2 and weadopt his findings that certain conduct by Respon-dent which occurred subsequently violated Section8(a)(1) and (3) of the Act.We also agree with the Administrative LawJudge's dismissal of the allegations of the complaintinvolving conduct which occurred before the healthcare amendments. However, these allegations arebeing dismissed not because the Board lacked statu-tory jurisdiction over Respondent but because theBoard, in the exercise of its discretion, would havedeclined jurisdiction over this Respondent. Thus, wewould dispel any implications (in the AdministrativeLaw Judge's Decision) that the Board lacked juris-diction over Respondent prior to the health careiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products,Inc, 91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2As noted by the Administrative Law Judge, the Board has previouslyheld that Respondent's facility falls within the meaning of the new Sec2(14) of the Act.Beverly Farm Foundation, Incorporated,218 NLRB 1275(1975)amendments because Respondent was not a statuto-ry employer. Instead, we are dismissing these allega-tions because the Board, under then-existing Boardpolicy,would have declined jurisdiction over Re-spondent in accordance with the Board majority'sholding inMing Quong Children's Center.3InMing Quong,a majority of the Board declinedto assert jurisdiction over an employer operating atype of nonprofit institution whose activities are non-commercial in nature and are intimately connectedwith the charitable purposes of the institution. Aswas the case inMing Quong,no basis exists here forfinding that Respondent falls within a classificationof nonprofit "hospital" over which we were (beforethe health care amendments) statutorily prohibitedfrom asserting jurisdiction. Like the employer inMing Quong,Respondent is a nonprofit charitableorganization engaged in caring for children who areemotionally disturbed. Thus, the Board would havedeclined to assert jurisdiction over Respondent be-fore the health care amendments on the basis ofRespondent's charitable function or worthy purposein accordance with established Board precedent; i.e.,Ming Quong.In dismissing these allegations, we are mindful thatthe Board has recently held that the 1974 health careamendments removed any basis the Board may havehad for declining jurisdiction over nonprofit organi-zations on the basis of their charitable function orworthy purpose' Nevertheless, we find it inappropri-ate to reach back now to overrule established Boardprecedent which has lost its vitality only because ofthe health care amendments to pass on allegationsinvolving conduct that admittedly took place beforethose amendments.In sum, we shall dismiss the allegations of the com-7Member Fanningjoins with his colleaguesin dispellingany implicationthat the Board lacked statutoryjurisdiction over the Respondentbefore thehealth care amendments He does not join in their dismissalof the violationsalleged to haveoccurred then He would considerthose allegations on theirmerits not only becausehe dissentedinMing Quong,on which they appar-ently rely, butbecause he sees no reasonnot to followthe rationale ofSiemonsMailingService, 122 NLRB 81 (1958),where the Board determinedthat it would apply a revised jurisdictional standardto all future and pend-ing cases thathad not beendismissed,settled,or decided That this appliesto alleged unfairlabor practices that occurred prior to therevision of stan-dards seemsto have been decided inPoor Richard's Pub,217 NLRB 102(1975)MemberJenkins did not participate inMing QuongHis adoption of thedecision heredoes not imply that he would have declinedto assertjurisdic-tion over this Respondentprior to thehealth care amendments,but onlythat he recognizes that the Board would have so declinedMemberPenello joins in this decisionsolely becausehe believes thatRespondentfalls within thedefinitionof "health careinstitution,"as used inthe 1974 amendments to the ActBeverly Farm Foundation, Incorporated,218 NLRB 1275 (1975) He does not agreethat the 1974 amendments affect-ed the validity ofMing Quongas it applies to charitable, nonprofit,noncom-mercial,nonhealthcare institutions,and adheresto the holdingin that deci-sionSee the dissenting opinion inThe Rhode Island Catholic Orpha,Asylum, a/k/a St Aloysius Home,224 NLRB No 70 (1976)The Rhode Island Catholic Orphan Asylum, a/k/a St Aloysius Home,supra225 NLRB No. 70 BEVERLY FARM FOUNDATION, INC.537plaint related to conduct which occurred before theenactment of the health care amendments becausethe Board would have declined to assert jurisdictionover Respondent at that time in accordance with es-tablished Board law. Otherwise, as indicated above,we adopt the Administrative Law Judge's findingsand conclusions in all respects.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, BeverlyFarm Foundation, Incorporated, Godfrey, Illinois,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:1.Substitute the following for paragraph 2(a):"(a)Offer Loretta Henson immediate and full re-instatement to her former job or, if it no longer ex-ists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privi-leges, and make her whole for any loss of pay shemay have suffered as the result of the discriminationagainst her, in the manner set forth in `The Remedy'section of the Administrative Law Judge's Decision."2.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MURPHY, concurring in part and dissent-ing in part:I have previously indicated that I would not assertjurisdiction over this Employer.Beverly Farm Foun-dations, Inc.,218 NLRB 1275 (1975). Accordingly, Iconcur in the dismissal of the complaint insofar as italleged violations occurring prior to the effectivedate of the health care amendments, and I dissent asto the failure to dismiss the complaint's allegations ofviolations occurring after the effective date of saidamendments. In addition to the reasons set out in thedissenting opinion concerning this Employer,supra,see the reasons set forth in the dissent inThe RhodeIsland Catholic Orphan Asylum, a/k/a St. AloysiusHome,224 NLRB No. 70 (1976).Farm Foundation, Incorporated, have violated theNational Labor Relations Act and we have been or-dered to post this notice.The National Labor Relations Act gives you, asemployees, certain rights including the right:To self-organizationTo bargain collectively through a represen-tative of your own choosingTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.WE WILL NOT do anything which interfereswith your rights set forth above.WE WILL NOT threaten you with loss of bene-fits or other reprisals if you support the Unionor engage in union activities.WE WILL NOT discriminatorily enforce our no-solicitation rule.WE WILL NOT discharge you and then refuse toreinstate you for supporting Service EmployeesUnion Local 50, affiliated with Service Employ-ees InternationalUnion,AFL-CIO, or anyother labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 of theAct.WE WILL offer to reinstate Loretta Henson toher former job or, if it no longer exists, to a sub-stantially equivalent position with full seniorityand all other rights and privileges as the Boardhas found that she was discharged because shesupported the organizational campaign of theabove-named Union.WE WILL also make up all pay lost by LorettaHenson because of her discharge, with 6-percentinterest.BEVERLY FARM FOUNDATION, INCORPORATEDDECISIONSTATEMENT OF THE CASEAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance togive evidence it has been decided that we, BeverlyJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on November 17, 1975, at St. Louis,Missouri, pursuant to a charge in Case 14-CA-7893 filedby Service Employees Union Local 50, affiliated with Ser-vice Employees International Umon, AFL-CIO, hereinaf-ter sometimes referred to as the Union or the ChargingParty, on April 19, 1974, and served on Respondent byregistered mail on or about the same date; on a charge inCase 14-CA-8021 filed by the Umon on July 10, 1974, andserved on Respondent by registered mail on or about the 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame date;on a charge in Case 14-CA-8472 filed by theUnion on April 2, 1975, and served on Respondent by reg-istered mail on or about the same date; on a charge in Case14-CA-8731 filed by the Union on August 18, 1975, andserved on Respondent by registered mail on or about thesame date; on a charge in Case 14-CA-8842 which wasfiled by the Union on October 14, 1975, and served onRespondent by registered mail on or about October 14,1975; on a complaint and notice of hearing and variousorders or amended orders consolidatingcases,complaint,and notice of hearing issued by the Regional Director orActing Regional Director of Region 14 of the NationalLabor Relations Board on June 11 and August 9, 1974, andOctober 8 and November 5, 1975, which were thereafterduly served on Respondent. The complaint, as fully consol-idated in the amended order consolidating cases, com-plaint, and notice of hearing, issued by the Regional Direc-tor in November, will be referred to hereinafter simply asthe complaint or ultimate complaint. The complaintallegesthat Respondent, on different occasions in 1974 and 1975,violated Section 8(a)(1) of the Act, variously, by interrogat-ing employees in regard to their union activities; creatingthe impression that employees' union activities were underRespondent's surveillance; threatening reprisal against em-ployees for engaging in union activities; and discriminato-rily enforcing a no-solicitation rule and other acts of inter-ference with employees' Section 7 rights to engage in unionactivities.The complaint furtherallegesthat Respondenthas violated Section 8(a)(1) and (3) of the Act by discharg-ing employee Della Tomerlin on June 18, 1974, and there-after refusing to reinstate her because of her union activi-ties and by refusing on and since October 13, 1975, toreinstate employee Loretta Henson because of her unionactivities after she returned from sick leave. In its answer,also duly served, to the original complaint and subsequentconsolidated complaints, Respondent has denied the com-missionof any unfair labor practices.At the hearing, I was advised that the Charging Partyhad requested the Regional Office to permit the ChargingParty to withdraw its charge in Case 14-CA-8021. Inas-much as the charge in that case formed the basis of theallegations in paragraphs 5(N), (Q), (R), (S), (T), (U), and(V), and 6 of the ultimate complaint, I dismissed said para-graphs from the bench upon the unopposed motion of theGeneral Counsel.'Now in his brief to me, the General Counsel moves thatI alsodismiss paragraphs 5(P), (W), and (AA) of the com-plaint on the ground that the evidence adduced at the hear-ing does not support the allegations set forth in these para-graphs. This motion by the General Counsel is likewiseunopposed. I, accordingly, hereby dismiss paragraphs 5(P),(W), and (AA) of the complaint.'Becauseof my finding that the Board lacked jurisdictionover Respondent prior to August 25, 1974, I shall also rec-'The instant paragraphs contained a number of allegations that Sec8(a)(1) had been violated by Respondent and further included the afore-mentioned allegation that employee Della Tomerlin had been discharged inviolation of Sec 8(a)(3) and (1) of the Act2These paragraphs dealt with allegations of certain violations of Sec8(a)(l)ommend that certain allegations of the complaint dealingwith incidents occurring prior to that date be dismissed(paragraphs 5(A) through (M), and 5(0) and 5(P) ).As to the remaining specific allegations of the complaint(pars. 5(X) through (Z), and par. 7) I will find, for reasonswhich appear hereinafter, that Respondent has violated theAct by refusing to reinstate employee Henson and thatRespondent has interfered with the Section 7 rights of itsemployees in a number of particulars essentially as alleged.At the hearing, the General Counsel and Respondentwere represented by counsel. The parties were given fullopportunity to examine and cross-examine witnesses, to in-troduce evidence, and to file briefs. The parties waived oralargument at the conclusion of the hearing. Briefs have sub-sequently been received from the General Counsel and Re-spondent and have been considered.Upon the entire record in this case, including the briefs,and from my observation of the witnesses, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all timesmaterial herein,a corporation duly organized under, andexistingby virtueof, the laws of the State of Illinois.At all times material herein, Respondent has maintainedits only office and place of business at Humbert Road inthe city of Godfrey and State of Illinois, herein calledRespondent's installation or facility. Respondent is, andhas been at all times material herein, operating a home formentally retarded persons. Respondent's installation locat-ed at Godfrey, Illinois, is the only facility involved in thisproceeding.During the year ending December 31, 1973, which peri-od is representative of its operations during all times mate-rial hereto, Respondent's gross income from its servicesexceeded $500,000. Respondent, in the course and conductof its business operations, purchased and caused to betransported and delivered at its Godfrey,Illinois, installa-tion foodstuffs and other goods and materials valued inexcess of $50,000, of which goods and materials valued inexcess of $50,000 were transported and deliveredto its in-stallation at Godfrey, Illinois, directly from points locatedoutside the State of Illinois.The complaint alleges, the answer admits, and I find thatRespondent is now and has beenat all timesmaterial here-in an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act since the effectivedate of Public Law 93-360, i.e., August 25, 1974. Indeed,the Board in an earlier decision involving this same Em-ployer (218 NLRB 1275 (1975)) has already so held.Respondent denies that it was an employerengaged incommerce within the meaning of Section 2(2), (6), and (7)prior to the aforementioned date.Because certain allegedunfair labor practices herein occurred before that date,findings must also be made in respect to Respondent's sta-tus for such earlier period. I find, for reasons which willappear, that Respondent was not an employer engaged in BEVERLY FARMFOUNDATION,INC539commerce within the meaning of Section 2(2), (6), and (7)of the Act prior to August 25, 1974.The jurisdictional facts in respect to Respondent's oper-ations are set forth in detail in the Board's earlier decisioninCase 14-RC-7687, 218 NLRB 1275 (1975), are incorpo-rated by reference herein, and need not be repeated in thisDecision.; Suffice it to say that the Employer, prior to theeffective date of P.L. 93-360, operated the same facilitywhich it now operates for the care of mentally retardedpersons and that it did so on a not-for-profit basis.4 Indeciding to take jurisdiction over the Employer in Case 14-RC-7687, which it did on the basis of P.L. 93-360, theBoard did not state whether it would have asserted juris-diction over Respondent prior to the enactment of that lawwhich amended the Act.In urging that jurisdiction should be asserted for suchprior period, the General Counsel relies onSiemons Mail-ing Service,122 NLRB 81 (1958), where the Board, in revis-ing its discretionary jurisdictional standards to embrace alarger number of employers than that over which it hadpreviously asserted jurisdiction in the same class, de-termined to apply the revised standards to all future andpending representation and unfair labor practice cases.The General Counsel urges that, inasmuch as that part ofthe present unfair labor practice case dealing with allega-tions prior to August 25, 1974, was pending at the time theBoard issued its decision in Case 14-RC-7687, the Board'srevision of its standards in that decision should be appliedhereto.The General Counsel further argues that theBoard's intention to apply this standard to pending cases isimplicit from its instant decision because the Board failedin that decision to dismiss the petition in Case 14-RC-7687which was filed before the effective date of the P.L. 93-360amendments. I disagree.To analyze this question it is first necessary to examinethe Board's determination of the impact of P.L. 93-360 onits jurisdiction.The Board in Case 14-RC-7687 (218NLRB 1275 (1975)) held that Respondent is a health careinstitution within the meaning of Section 2(14) of the Act(i.e.,pursuant to P.L. 93-360). InLutheran Association forRetarded Children,5which also involved a nonprofit homefor the care of mentally retarded children, the Board as-serted jurisdiction for the same reason and added that,since institutions of this type clearly fall within the defini-tion of a health care institution within the meaning of Sec-tion 2(14), the Board'sMing Quong Children's Centerdoc-trine 6doesnot apply. InMing QuongtheBoarddetermined that it would not assert jurisdiction over non-profit charitable organizations engaged in caring for chil-dren who are emotionally disturbed.The Board's holding that P.L. 93-360 precludes the ap-plication ofMing Quongto eleemosynary institutions forthe care of retarded children subsumes the propositionthat-absent the enactment of P L 93-360-MingQuong31 have been asked to take administrative notice of the transcript ofhearing in that case and have done soSee the Board's earlier decision in Cases 14-CA-7893 and I4-CA-7687(215 NLRB 401 (1974) ), of which I also take administrative notice hereins 218 NLRB 1278 (1975)6 210 NLRB 899 (1974)would be applicable to such institutions. Or, stated anotherway, the Board has held that P.L. 93-360 has overruled theBoard'sMing Quongrule (insofar as institutions of thistype are concerned) and requires that the Board take juris-diction over this type of institution.Thus the Board's decision in Case l4-RC-7687 (218NLRB 1275 (1975)) to take jurisdiction over the Respon-dent and its decision inLutheran Association, supra,did notinvolve the Board's revision of the discretionary dollarstandard it would apply to a class of industries over whichthe Board had already taken jurisdiction, as inSiemons,supra,relied upon by the General Counsel. The Board'sdecisions in Case 14-RC-7687 andin Lutheran Associationrather involved the Board's recognition that its jurisdictionhad been mandatorily expanded by Congress in P.L. 93-360 to cover a class of employers over which the Board wasnot asserting jurisdiction at the time P.L. 93-360 was en-acted. The Board's discretion did not come into play; itmerely carried out the direction of Congress and that direc-tion took effect on and after August 25, 1974, not before.The Board's discretion was exercised only in decidingwhich employers in the class over which jurisdiction mustnow be taken had a sufficient impact on commerce to war-rant the Board's assertion of jurisdiction.The Board did not explain why it did not dismiss thepetition in Case l4-RC-7687 as a petition filed earlier thanthe effective date of P.L. 93-360. Itseemsto me, however,that the most reasonable explanation why the Board didnot see fit to dismiss on this basis lies in the fact that evenif the petition were not viable prior to August 25, 1974, itwas nonetheless pending on that date and hence had lifebreathed into it at that time. Further, the petition soughtan election which was an event which would occur in thefuture. In analogous circumstances, the Board has enter-tained election petitions filed at times when an election wasbarred by statute on the theory that, if the election soughtwas put off to a time when the election was not barred, thestatutewas thus served.' Moreover, had the Board dis-missed the petition on the technical basis of the date it wasfiled, this presumably would have resulted only in the filingof a new petition with the necessity of a further hearingand decision with its consequent additional expense to theBoard and the parties. In similar situations where the hear-ing has already been held, the Board has declined to dis-missand proceeded on the basis of a petition untimelywhen filed.8Accordingly, I conclude that theSiemonsrule reliedupon by the General Counsel is inapplicable to the presentcase essentially on the basis that to apply it herein and tomake unfair labor practice findings as to events occurringprior to August 25, 1974, would be to establish an effectivedate for P.L. 93-360 which is earlier than that set by Con-gress.Since I holdSiemonsinapplicable, the question becomeswhether the Board would have asserted jurisdiction overRespondent prior to August 25, 1974, under some otherthen existing standard or whether it would have declinedjurisdiction underMing QuongI conclude the latter.7Vickers, Incorporated,124 NLRB 1051 (1959)8Deluxe Metal Furniture Company,121NLRB 995, 999 (1958) 540DECISIONSOF NATIONALLABOR RELATIONS BOARDIn this regard, the General Counsel urges thatMingQuongis inapplicable because Respondent's operations aremore like those of a nursing home than they are like theactivities of the facility inMing Quong,over which theBoard declined to assert jurisdiction and which existed forthe care of emotionally disturbed children. The short an-swer to this contention is that the Board, as I have previ-ously mentioned, has already held that, but for the en-actment of P.L. 93-360,Ming Quongwould be applicableto an employer like the present one which is an eleemosy-nary institution engaged in the care of retarded children.That is, the Board has itself already held, for all practicalpurposes, thatMing Quongisnot distinguishable. TheBoard has also explicitly held that its nursing home stan-dard is-not applicable to Respondent 9Accordingly, I conclude that the Board did not have ju-risdiction over Respondent prior to August 25, 1974, andshall recommend dismissal of those allegations of the com-plaint dealing with events occurring prior to that date.10 Ishall, however, make findings of fact as to events occurringprior to that date.11.THE LABOR ORGANIZATION INVOLVEDThe Charging Party is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's HierarchyThe complaint alleges, the answer admits, and I findthat, at all times material herein, the following named per-sons occupied the positions as set forth below and havebeen and are now, supervisors of the Respondent withinthemeaning of Section 2(11) of the Act, and its agents:John C. Mueller, executive director; Jhnoeva Chappee, as-sistant executive director; Alice F. Kenshalo, laundry su-pervisor;Gwen Elliott, supervisor in kitchen and diningroom; Stanley Gray, maintenance superintendent; Beryl9 215 NLRB 401 (1974)10 In determining that the Board lacked jurisdiction over Respondentprior to August 25, 1974, I am not unmindful of the Order of AdministrativeLaw Judge Arthur Leff in this proceeding (G C Exh I(z), dated November10, 1975) in which he denied Respondent's motion to dismiss the pre-August1974 allegations of the complaint and found ment in the contentions of theGeneral Counsel that the rationale ofStemonsapplies herein I disagree withAdministrative Law Judge Leff for the reasons set forthsupraand, as I haveconcluded,Sremonsdoes not applyBy the same token I do not accept Respondent's "waiver" in its brief tome of its objection to theBoard's jurisdictionThis "waiver" was expresslymade by Respondent "in light ofStemons Mailing Service,122 NLRB 81 "As such, it is conditioned upon the application of Sremons-a conditionwhich is notmet becauseof my holding thatStemonsdoes not applyMoreover, the matter of the Board's jurisdiction is open to inquiry even ifit is not raised by the partiesSouthwest Mississippi Electric Power Associa-tion,110 NLRB 1884, 1885, fn. 3 (1954)The impact of my determination may, in any event, be an academic oneif the Board agrees with my findings of violation For the paragraphs of thecomplaint, dismissed as the result of my jurisdictional findings, all deal withalleged violations of Sec 8(a)(I) and even if I were to have found that theBoard hadjurisdiction when they occurred and further found the allega-tions to have merit, this would occasionno significantvariation in theremedial orderStorktme Corporation,141NLRB 899, fn 1 (1963)G. Garrett, supervisor at new girls building;MarcellaShake, supervisor at Logan hall; and Dorothy Mayberry,supervisor at Raboteau hall.B. BackgroundThe Union's campaign to organize Respondent's em-ployees began at least as early as February 1974, for atabout that time it came to the attention of Respondent.Thus Laundry Supervisor Kenshalo told employee NormaIler, about the middle of February 1974, that SupervisorBeryl Garrett had advised Kenshalo that "they" had heardthat the laundry was in back of the Union and "they"wished that employees would stop passing out union cardsbecause it was upsetting Respondent's executive director,Mueller. her admitted to Kenshalo that everyone in thelaundry had signed union cards.) tAfter Respondent had confirmed the existence of theUnion's campaign it demonstrated its concern about thatcampaign in a number of instances through the contact ofits supervisors with various employees. For example, Main-tenance Supervisor Gray, on one occasion sometime afterJanuary 1974, spoke to a group of employees includingVirginia Daubman and stated that he did not believe theUnion could do anything for the farm (Respondent's in-stallation). The next day Gray met Daubman as Daubmanwas corning out of the kitchen and Gray asked Daubmanhow things were going with the Union. Daubman statedshe did not know.12In the same vein in April 1974, Supervisor Gwen Elliottstated in the presence of employee Daubman that Elliottwondered how many employees had signed union cards.Daubman replied that Daubman did not know but thatshe,Daubman, had not signed one. On another occasion in1974 Elliott asked Daubman directly if Daubman hadsigned a union "paper." 13Also in April 1974 Supervisor Gwen Elliott told employ-ee Gary Guthrie that Elliott knew that Guthrie had signeda union card. Guthrie did not respond but changed thesubject.14On April 18, 1974, Respondent's executive director, JohnMueller,addressed ameeting of employees at Re-spondent's facility. In thismeeting the Union's cam-paign was discussed. Mueller told the employees he wouldprefer that they would not Join or support a union but theirchoice was their own. He told them, however, that Respon-dent would give employees anything the Union would givethem.'5Mueller also brought up the matter of theRespondent's vacation policy after referring to a unionhandbill on the same subject. Mueller said he wouldchange this policy 1611These findings as to what Kenshalo told Her and Iler's response arebased on the credible and undisputed testimonyof Her in this regard.12These findings as to the Gray-Daubman conversationsare based on thecredible and undisputed testimony of Daubman in this regard13These findings are based on the undisputed testimony ofDaubman inthis regard14These findings are based on the credibleand undisputedtestimony ofGuthrie in this regard15These findings are basedon the admissionsof Mueller andthe undis-puted testimony of Guthrie in this regard16These findings are based on the credible testimony of McBride and BEVERLY FARM FOUNDATION, INC.541On June 25, 1975, the Union filed a petition for a Board-conducted election in Case 14-RC-7687.On August 9, 1974, the General Counsel filed a petitionwith the Board for a declaratory order stating whether theBoard would assert jurisdiction over Respondent.On December9, 1974,the Board dismissed this petitionstating that it would not determine whether to assert juris-diction over Resondent without the development of acomplete record.'?On January 2, 1975, a hearing was held in Case 14-RC-7687.On June 30, 1975, the Board issued its Decision and Di-rection of Election in Case 14-RC-7687.18An election was held in late July 1975 which, apparently,the Union lost because it promptly began organizing againas will appear. As will also appear, Respondent, through itssupervisors, continued its opposition to their unionizationboth before and after thiselection.One of the employeesengaged in the Union's organizational campaign,LorettaHenson, was discharged in early October 1975.C. The Alleged Violations of Section 8(a)(1)Several alleged violations of Section 8(a)(1) by Respon-dent occurred after August 25, 1974 (actually in 1975).These will now be considered.1.Paragraph 5(X) of the complaintIn April 1975 Supervisor Stanley Gray mentioned theUnion in the "pot room" (apparently near the kitchen ofRespondent's facility) in the presence of employee Guthrie.Gray stated at that time that if employees went on strikethey would lose their jobs. Gray added that employeeswould no longer receive certain benefits such as advancesin pay or loans if they voted for the Union.19I find that the instant remarks by Gray constituted athreat of reprisal against employees if they supported theUnion and that Respondent thereby violated Section8(a)(1) ofthe Act.2. Paragraph 5(Y) of the complaintOn or about July 23, 1975, a few days before the Board-conducted election, Supervisor Dorothy Mayberry spoketo employee Alice Hallows in the presence of employeeRobert Fredricks in the dining area of Respondent's facili-ty.Mayberry told Hallows that if Hallows wanted any sickdays she had better take them at that time because if theUnion got in she would not get any more sick days. WhenHallows expressed surprise, Mayberry repeated that May-Daubman in this regard I do not credit Mueller's testimony to the extent itis contraryThusMueller testified that any remarks he made about vaca-tions were in responseto an employeequestion at the meetingMueller'sinstant testimony is contradicted by his own notes which were prepared byhim prior to the employee meeting and set forth remarks which he made atthat meeting These notes show that he brought up the subject of vacationsi^ 215 NLRB 401 (1974)is 218 NLRB1275 (1975)19These findings are based on the credible and undisputed testimony ofGuthrie in this regardberry did not think Hallows would get anymoresick days.To this Hallows responded that they would just have towait and find out.20Mayberry's comments on this occasion constituted bytheir very nature a threat of reprisal against employee sup-port for the Union.Because of the inherent threateningnature of these remarks,itmatters not, as Respondent ar-gues, that this was merely the opinion of Mayberry.Threats of this nature by employers and their agents arenot protected by Section 8(c). They are prohibited by Sec-tion 8(a)(1).21 I accordingly conclude that by these remarksofMayberry, Respondent violated Section 8(a)(1) of theAct.3.Paragraph 5(Z) of the complaintIn late July 1975, shortly after the representation elec-tion and at about 10:40 p.m., employee Lucille Roswellspoke to employees Jane Nichols and Bob Fredricks in thebathroom of the Raboteau building at Respondent's facili-ty.Roswell was on her own time as was Fredricks. Nicholswas completing her shift but was resting and not workingat the time. Roswell told Nichols and Fredricks that newunion cards had to be signed to obtain another Board elec-tion. Roswell laid down blank cards on a nearby stand andplaced her pen on them. Roswell then proceeded to explainto the employees the benefits she felt employees would de-rive from joining the Union, such as better working condi-tions and the opportunity to file grievances.The employees at first were apparently not interested insigning so Roswell picked up her pen, put it back in herpurse, and went on to ask Nichols about Nichols' children.Nichols then announced that she might as well fill out thecard, so Roswell gave Nichols Roswell's pen and Nicholsfilled out the card.When Nichols finished, Fredricks didthe same.22On or about August 5, 1975, Roswellwent to see Muellerabout obtaining a loan to enable Roswell to visit Roswell'sfather who was ill. After the loan was obtained from Muel-ler in the latter's office at Respondent's facility, Muellerasked Roswell to stay because Mueller wanted to speak toher about another matter. Mueller then informed Roswellthat there had been a complaint that Roswell had usedsome pressure in asking employees to sign union cards.Mueller told Roswell this was not to be done at BeverlyFarm on company time. Roswell expressed surprise at thisand told Mueller that everyone was entitled to his opinionand could always say so. Mueller countered that if therewere any further complaints Roswell would be dismissed.Roswell stated there would be no more complaints.23Mueller admitted that the incident about which he spoketo Roswell had involved Fredricks and Nichols. The reportof the matter had been given to him by Mayberry.20 These findings are based upon the credible testimony of Hallows in thisregard, as essentially corroborated by Mayberry1 See, e g,Pure Chem Corporation,192 NLRB 681, 691 (1971)22 These findings are based on the credible and undisputed testimony ofRoswell in this regard23 These findings are based on the credible and undisputed testimony ofRoswell in this regard as extended and corroborated by Mueller 542DECISIONSOF NATIONALLABOR RELATIONS BOARDAs can be seen from the above findings, which are basedon undisputed testimony, Roswell did not use any pressureof a coercive nature to persuade Fredricks or Nichols tosign cards. Indeed, she had given up the effort when Ni-chols and Fredricks decided to sign. It is further undisput-ed that Fredricks and Roswell were on their own timewhen the incident occurred.But even though Roswell's efforts were noncoercive innature the question remains whether it was lawful forMueller to warn Roswell under threat of discharge that"this [Roswell's noncoercive solicitation] was not to bedone on Beverly Farm" on working time.24It is well established that employers may regulate theactivities of their employees on worktime and, indeed, mayestablish rules for this purpose, as Respondent has donehere in its bulletin on "Personnel Policies" (G.C. Exh. 2).In that bulletin, issued on February 15, 1973, Respondentrequires that there will be "no buying or selling amongemployees and/or children unless approved by the office."Further on page 6 of this same bulletin Respondent haspromulgated the rule that "Any personal business must beconducted after duty hours." However the record is repletewith evidence that sales and solicitations for sales of suchitems as Avon and Stanley products and punchcards andcollections for gifts and flowers frequently occur on work-time.25 Supervisors themselves occasionally participate inthese activities. But no one, supervisor or employee, hasbeen disciplined for these incidents. Mueller admitted thathe has never warned anyone they would be discharged forcontinuing sales or services or taking up collections onworktime.From the foregoing it is clear that Respondent throughMueller-at least insofar as the Roswell matter was con-cerned-treated union solicitations in disparate fashionfrom the way it treated all other personal nonbusiness ac-tivities in which its employees engaged on company time.But the Board has held that an employer may not enforceeven a valid rule against solicitations on worktime in amanner which discriminates against union solicitations butturns a blind eye towards nonunion personal activities ofemployees which also occur on worktime.26 Accordingly,against the background of Respondent's tolerance of salesand collections of its employees on company time and itsopposition to the Union, I conclude that Mueller's instantwarning to Roswell was a discriminatory effort to enforceRespondent's no-solicitation rule and that Respondentthereby violated Section 8(a)(1) of the Act .21D. The Discharge of HensonLoretta Henson whose union activities will be described,infra,began work on May 14, 1974, and was employedcontinuously thereafter as an attendant of retarded chil-dren until June 25, 1975, when she went on sick leave.During her sick leave she spent some time in a hospital24 Roswell specifically testified that she believed that Mueller had warnedher against repeating the activity on "working time "25 Employees Franklin, Her, McBride, Daubman, variously, credibly sotestified26 See,e g, Pepsi Cola Bottlers ofMiami, Inc, 155 NLRB 527, 529 (1965)27 Idunder the care of a psychiatrist, Dr. Carroll. Henson re-turned to work in late August or early September 1975.About 4 weeks after her return to work Henson, Hal-lows, and Roswell believed that their supervisor was being"rough" on them because they were union adherents anddecided to see Mueller about it. The three, accordingly,met with Mueller in late September and discussed theproblem, and Henson asked for a transfer. This was grant-ed about a week later and Henson began work at building3, also known as Smith Cottage. After Henson had workedthere for 2 days, she injured her leg when she was pickingup a child. She finished out the day, which was on or aboutSeptember 24, 1975, and consulted Dr. Carroll. He suggest-ed that she take a few days off which she did after obtain-ing the permission of Mueller and Chappee, Respondent'sassistant executive director.On October 8, after obtaining a medical release from herdoctor, Henson went to Respondent's facility and request-ed Chappee that she be permitted to return to work. Thisand Henson's later efforts to resume her employment willbe discussed more fully below. Suffice it to say at this pointthat Henson has not been employed by Respondent sinceon or about September 24, 1975, and, insofar as the recordshows, she was not informed that she was terminated untilthe date of the hearing.Henson attended union meetings in 1974 and in 1975.She voted in the Board-conducted election in July 1975.Prior to this election, she solicited employees to sign unioncards. After the election she also solicited at least two em-ployees to sign cards. Henson's union adherence wasknown to Respondent. Thus, in September 1975, Supervi-sorMayberry made the comment in the presence of em-ployeeMarcie Hayes that "all Loretta Henson and AliceHallows have on their mind is union."As to Henson's performance, her work has never beencriticized by any of Respondent's supervisors. She has nev-er been disciplined nor given time off nor has she ever beenwarned that any action on her part might lead to dis-charge.28As noted Henson telephoned Chappee on October 8,1975, about returning to work. Chappee told Henson thatHenson would have to work as a "floater" (an attendantwith no fixed assignments to a particular building atRespondent's facility).Henson at first refused this offerbecause she felt that merely being off sick should not de-prive her of the opportunity of obtaining the same perma-nent assignment she felt she had before. Henson lateragreed, however, to accept assignment as a floater andChappee told Henson that Chappee would telephone Hen-son. From the foregoing, I conclude that the import of thisconversation was that both Chappee and Henson wereagreeable to Henson's returning as a floater and that Chap-pee would call Henson back to notify Henson when andwhere to report, etc.When Chappee did not call, Henson called Chappee onOctober 10, 1975. Chappee put Henson off and said thatthe matter would first have to be discussed with Mueller.28 The findings as to Henson's work record are based on her credible andundisputed testimony in this regard The findings as to Mayberry's com-ment are based on the credible testimony of Hayes in this regard and werenot denied by Mayberry BEVERLY FARMFOUNDATION, INC.543On October 13 Chappee telephoned Henson and toldHenson that Chappee and Mueller had discussed the mat-ter and that Respondent "had no work" for Henson. Hen-son then asked Chappee if Henson could draw unemploy-ment to which Chappee replied that this was betweenHenson andthe unemployment agency.29At some point during this period Henson spoke to Muel-ler who told Henson he was not aware of any openings.Shortly after October 13, 1975, Henson filed for unem-ployment compensation. The unemployment office con-tactedMueller and advised Mueller that Henson had ap-plied for unemployment compensation and asked Muellerwhy Henson was no longer working for Respondent. Muel-ler stated that the reason was Henson's insubordinationand otherreasons.Henson's position at Raboteau, which she held in Au-gustand September 1975, has been filled as has her posi-tion in Smith Cottage which she held near the end of Sep-tember. Respondent has hired five or six attendants sinceOctober 10, 1975.Concluding Findings as to Henson's DischargeAs I have noted, Henson was never clearly told that shewas discharged until the date of the hearing. She was onlytold by Chappee on October 13, 1975, as I have found, thatthere was "no work" for her, which could also mean thatshe had merely been replaced and temporarily laid off.Consequently the only reasons given by Respondent forwhat we now know to be Henson's discharge are thosewhich came out at the hearing.To begin with, however, it should be made clear thatHenson's psychiatric confinement in June, July, and Au-gust 1975 was not advanced as a cause for her discharge.Indeed, she returned and worked for about a month aftersuch confinement.Respondent maintains in its brief that the decision todischarge Henson was not made until October 13. Respon-dent argues that there were three reasons underlying thisdecision: (1) Henson's remarks to employees shortly beforeher taking leave in September 1975 about how to obtainunemployment compensation without working; (2) her in-subordination about taking a transfer from Raboteau toSmith Cottage in September 1975, and her claimed subse-quent refusal to accept work as a floater when it was of-29 The foregoing findings as to Henson'sconversations with Chappeeabout Henson returning to work are based on the credible testimony ofHenson inthis regard To the extent the testimony of Chappee is contrary,Ido not credit it Thus,inter a/a,Ido not credit Chappee's testimony thatshe never told Henson there was no work for Henson,nor her testimonythat Henson never told Chappee that Henson would accept work as a float-er-Chappee in any event, admitted that she had "heard" Henson wouldaccept work as a floaterChappee's testimony was characterized by a degree of uncertainty whichIdid not find in Henson For example, Chappee's testimony when firstcalled as a witness by the General Counsel differs significantly fromChappee's later testimony on the subject of the term of Henson's employ-ment after Henson returned from the hospital in late August or early Sep-tember 1975 She was vague about her contacts with Henson in October andalso about whether Henson was drawing unemployment Henson was amore certain witness and her testimony is supported by the logic of eventsThat is, for example, she filed for unemployment compensation after shesaid she was told there was no work for herfered; and (3) reports received by Chappee shortly afterHenson went on sick leave in September that Mrs. Kirk,the supervisor of Smith Cottage, and the employees theredid not want Henson back. Respondent also says that amatter of great concern to it is an alleged remark by Hen-son in September, reported for the first time at the hearing,indicating a poor attitude by Henson toward retarded chil-dren.As to the alleged insubordination of Henson this dealswith her refusal at first to accept an assignment at Smith inSeptember 1975 which she had originally asked for andthen her agreement in the same conversation to accept it. Ireject this as a ground for Henson's discharge because thematter was obviously resolved on the spot and Hensonworked for 2 days after the event occurred. Moreover, the"insubordination," insofar as this record shows, derivesonly from Henson's change of mind which falls signifi-cantly short of the disrepect connotation normally associ-ated with insubordination in discharge cases.As to Henson's claimed refusal to accept rehire as a floa-ter, I have already rejected this on the basis of the creditedtestimony of Henson, who, I have found, did agree to ac-cept work as a floater.The reason-about Henson's alleged statement regard-ing drawing unemployment compensation-requires a bitmore discussion. During her final 2 days in Smith Cottagein September 1975, Henson was engaged in a conversationwith other employees which included Linda Edwards, Jan-et Nash, and Brenda Taylor. There is a dispute about whatwas said.I find, based on the credited testimony of Henson, thatEdwards said how nice it would be to stay at home anddraw unemployment. Henson responded that there weretwo ways this would be done, by obtaining a doctor's slipsaying the employee was too nervous for the job or bygetting fired. This matter was reported to Supervisor Kirk,and Edwards, Nash, and Taylor signed a statement as towhat Henson said. The statement which was received inevidence is dated September 22, 1975.30Ido not agree with Respondent that this indicates anydishonesty by Henson. She was merely giving a response toa question put to her, and her answer at most indicates badjudgment. Nor do I agree that this is the reason why Hen-son was discharged. For, from Respondent's own evi-dence-the testimony of Chappee-it is clear that Respon-dent as of October 8, 1975, was willing to take Hensonback as a floater. October 8, of course, was some 2 weeksafter the incident of September 22, 1975, was reported toKirk. This shows beyond cavil that Respondent itself didnot consider the matter seriousThe next reason, the matter of Henson's claimed person-ality conflict with Kirk and other Smith employees mustalso have been deemed unimportant by Respondent. ForChappee admitted that she did not make a record of the30 OnlyHenson and Edwards testified as to this incident I do not creditEdwards' testimony that Henson brought the matter up gratuitously, be-cause it seems less plausible, in the circumstances,than the testimony ofHenson Henson was a new employee at Smith,hence could not have beenexpected to enjoy, as yet, the easy familiarity with other employees of thatbuilding which would have been prerequisite to Henson volunteering theinformation, as Edwards claimed 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason for it. Nor was the matter sufficient to make Re-spondent unwilling to rehire Henson as a floater whenHenson spoketo Chappee on October 8, 1975.From the foregoing, it is clear that as of October 13,1975, when, according to Respondent's brief, Henson wasterminated there is no credible probative evidence thatHenson was discharged for cause. 1There is, of course, significant credible and probativecircumstantial evidence that Henson was discharged be-cause of her union acitvities. These activities have beenheretofore recounted as well as Respondent's knowledge ofHenson's union allegiance. The attitude of Respondentand particularly that of Mueller opposing the unionizationofRespondent's employees from the beginning of theUnion's campaign have also been set forth in detail.Mueller's feelings in this regard continued after the Board-conducted election in July 1975. Thus, in early August1975, as I have found, he threatened to discharge Roswellif it was again reported that Roswell sought on companytime to solicit employees to join the Union. I have foundthis threat of discipline to be discriminatory in view ofRespondent's tolerance of numerous other personal, butnonunion, activities of its employees on company time.This means, of course, that Mueller's ire was not occa-sioned by the coincidence that Roswell's activity occurredduring work hours but rather that it was an act dedicatedto organizing, or reorganizing, the Union.Roswell was not the only individual who signed up em-ployees to join the Union after the July election Hensonalso did so at that time. While the precise dates whenHenson's activities occurred are not shown, Respondentwas certainly aware of them in September when Mayberrymentioned in the presence of Hayes that "all Loretta Hen-son and Alice Hallows have on their minds is union."Respondent, at least at first, was spared from actuallydischarging Henson in September because Henson went onsick leave. It apparently hoped that Henson would just goaway. Thus, when Henson sought to return on October 8,1975, and thereafter, Respondent gave her what can onlybe described as the runaround.In this same connection it is interesting to note thatRespondent's witnesses Chappee and Mueller were unwill-ing even at the hearing to admit that Henson had ever beendischarged. Thus, as I have mentioned, Chappee deniedtelling Henson there was no work available for her. Muel-ler,when questioned about the reason he was called by theunemployment compensation officer shortly after October13, 1975, stated that the latter was just inquiring about "thesituation."When pressed,Mueller then clarified this testi-mony to say that he thought the inquiryconcerned thereason for the compensation application (a reason ascribedby Mueller was insubordination). Finally, Mueller stated,in answer to his counsel's question whether Henson has31The date October 13, 1975, is the dateHenson wastold by Chappee, asIhave found,that Respondent had no work for Henson This assertion inRespondent'sbrief is,of course,somewhat at odds with the testimony ofChappee,which I have discredited,that Chappee never told Henson thatthere was no work available for HensonWhatever the date on which it was in fact decided that Henson would beterminated,she has not been permitted to return to work since October 8,1975, when she requested such permissionbeen terminated, that "I guess technically you would haveto classify it that way."Iconclude from all the foregoing that Respondent's re-fusal to permit Henson to return to work on and since atleastOctober 13, 1975, constitutes a discharge effectivethatdate and that Respondent'sdetermination to dis-charge Henson was occasioned by Henson's union activi-ties. I further conclude that by discharging Henson Re-spondent has violated Section 8(a)(1) and(3) of the Act.32There remains to be disposed of only Respondent's addi-tional defense-apparently to any present requirement thatit reinstate Henson-that it should not be so required be-cause of what it learned on the day of the hearing to beHenson's claimed attitude towards retarded children.This matter developed apparently from an off-the-recorddisclosureby MayberrytoMueller(lust before or duringthe hearing) about a comment made by Henson to May-berry while Henson was still employed by Respondent.The remark,as testifiedto by Mayberry atthe hearing, wasthat Henson said if she, Henson,had a retarded child she"just couldn't put up with it, that she'd have to do awaywith it some way or another,smother it or something." Inher own testimony Henson vigorously denied making thisremark and told a different story of the incident from thattold by Mayberry.I find that the following occurred.While Henson andMayberrywere working together during September 1975,Mayberry had occasion to "whip" a retarded child.33 Thiscaused Henson to remarktoMayberrythat if she,Henson,ever had a retarded child she would not put "it in a placelike that where she [Mayberry] could beat it."In making this finding as to what was said by creditingHenson's testimony over that of Mayberry I have consid-ered all the surrounding circumstances.Thus,Ihave con-sidered the fact thatMayberry did not deny that she"whipped"a child on the occasion in question.I have alsoconsidered Henson'swork record wherein no derelictionwas shown in her care of retarded children at Respondent'sfacility. In a year of work Mayberry admittedshe neversaw Henson mistreat a child. Then I have considered theseriousness of the remark, as Mayberry reported it, as con-trasted with her failure as a supervisor to mention it for 2months from the time it was made to the time of the hear-ing.This same passage of time, of course, could not helpbut dim her memory at least to a degree. The "or some-thing" at the end of Mayberry's report of the statementsupports this conclusion.Ihave also considered the factthat there are indeed certain similarities between Henson'sversion and thatof Mayberry.Henson's "would not put it[the retarded child] in a place like that" is not substantiallyunlikeMayberry's "couldn't put up with it." This similari-ty, plus the potential for noise in the room based on thechild's presumed reaction to being "whipped," may well32And,in reaching this conclusion,Iam satisfied that the reasons nowadvanced by Respondent to support its decision are pretextual after-thoughts vitiated in large part by its stated willingness on October 8, 1975,to permit her to return to work as a floater at that time.SeeTupperwareCompany, Division of Dart Industries, Inc,197 NLRB 1079 (1972) In thecircumstances,Iattach no weight to the self-serving testimony of Mueller,Chappee,and Mayberry,that Henson's union activities had nothing to dowith her discharge33Henson so testified and Mayberry did not deny it BEVERLY FARM FOUNDATION, INC.545have caused a misunderstanding.Finally,Ihave consid-ered the diligent efforts of Henson to return to work to careforretardedchildrenagainstthebackgroundofRespondent's pretextual basis for keeping her from doingso.For all these reasons I credit Henson's foregoing versionof what Henson said and conclude that Respondent has noground in cause to refuse to reinstate her at this time.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYThe recommended Order herein will contain the conven-tional provisions for cases involving findings of interfer-ence, restraint, and coercion in violation of Section8(a)(1)of the Act and unlawful discharge in violation of Section8(a)(3) and (1) of the Act. This will require Respondent tocease and desist from the unfair labor practices found andto post a notice to that effect which will also state theaffirmative action Respondent will be required to take toremedy its discharge of Henson. Thus, Respondent will berequired to offer Hensonreinstatementto her former orsubstantially equivalent position without prejudice to herseniority and other rights and privileges. She will be madewhole for any loss of earnings she may have suffered byreasonof the discrimination against her by payment to herof a sum of money equal to that which she would haveearned from the date of her unlawful discharge to the dateof the offer of reinstatement to her,less net earnings, ifany, during such period to be computed in the mannerprescribed in F.W.Woolworth Company,90 NLRB 289(1950), with 6-percent interest thereon as prescribed byIsisPlumbing & Heating Co.,138 NLRB 716 (1962).It will also be recommended, in view of the nature of theunfair labor practices in which Respondent has engaged(seeN.L.R.B. v. EntwistleMfg.,Co.,120 F.2d 532, 536(1941)) that Respondent be ordered to cease and desistfrom infringing in any other manner upon the rights guar-anteed employees by Section 7 of the Act.CONCLUSIONS OF LAWquently, to reinstate Loretta Henson because of her unionactivities,Respondent has violated, and is violating, Sec-tion 8(a)(1) and (3) of the Act.5.Respondent has not violated the Act except as foundherein.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER34Respondent Beverly Farm Foundation, Incorporated,Godfrey,Illinois,itsofficers, agents, successors,and as-signs, shall:1.Cease and desist from:(a)Discouraging membership or activities on behalf ofService Employees Union, Local 50, affiliated with ServiceEmployees International Union, AFL-CIO, or any otherlabor organization by discriminating in regard to hire andtenure of employment or in any othermanner inregard toany term or condition of employment of any ofRespondent's employees in order todiscourage unionmembership, or union or other concerted activities.(b)Threatening employees with loss of benefits if theysupport a union or discriminatorily enforcingits no-solici-tation rule against the union activities of the employees, orin any other manner interfering with, restraining,or coerc-ing employees in the exercise of their rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer Loretta Henson immediateand full reinstate-ment to her former or substantially equivalent position,without prejudice to her seniority or other rights and privi-leges,and make her whole for any loss of pay she may havesuffered as the result of the discriminationagainst her inthe manner set forth in the section of this Decision entitled"The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due underthe termsof this Order.(c)Post at its facility in Godfrey,Illinois,copies of theattached notice marked "Appendix." 35 Copies of this no-1.SinceAugust 25, 1974,Respondent has been engagedin commerce within the meaning ofthe Act.2.TheUnion is alabororganization within the meaningof the Act.3.By threatening employeeswithloss of benefits if theysupportedthe Union and bydiscriminatorily enforcing itsno-solicitation rule against the activities of its employees inthe circumstances found herein,Respondent has violatedSection 8(a)(1) of the Act.4.By refusing since at least October13, 1975, and subse-34 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes35 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice,on forms provided by the Regional Director for Re-gion 14,after being duly signed by Respondent's represen-tative,shall be posted by it immediately upon receipt there-of,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 14, in wast-ing,within 20 days of the receipt of this Order what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges unfair labor practicesnot found herein.